OpiNion by
Judge Pryor:
Neither of the parties to this record are asking to have the contract for the sale of the land rescinded. If Hukill is willing to accept such a title as the appellee can make him and pay the purchase money he ought to be allowed to do so, either for himself or wife. The feme covert can not be compelled to make a conveyance for her interest in the dand unless she does so voluntarily — this she seems willing to do. There is an order of the court, however, directing this married woman to convey her interest, and if she made the deed in obedience to this order only, and not by her own free will the chancellor should disregard it. This he can ascertain through his commissioner or by having the feme covert in open court and' examining her in regard to her wishes on the subject. If she refuses to convey and the appellants are willing to take the balance of the land the contract should be enforced upon equitable principles to that extent. The judgment is reversed and cause re-, manded for further proceedings consistent with this opinion.